Name: Commission Regulation (EC) No 2661/94 of 31 October 1994 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: economic policy;  trade;  regions of EU Member States;  tariff policy;  processed agricultural produce
 Date Published: nan

 1 . 11 . 94 Official Journal of the European Communities No L 284/31 COMMISSION REGULATION (EC) No 2661/94 of 31 October 1994 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Rgulation (EEC) No 2026/92 (3), as last amended by Regulation (EC) No 3292/93 (4), fixes the forecast supply balance for olive oil for Madeira for the period 1 November 1993 to 31 October 1994 ; whereas, in order to permit supplies of olive oil to be made to Madeira during the 1994/95 marketing year, a forecast supply balance must be established for the period 1 November 1994 to 31 October 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 1 Regulation (EEC) No 2026/92 is hereby amended as follows : 1 . In the first subparagraph of Article 1 ( 1 ), '1 November 1993 to 31 October 1994' is replaced by '1 November 1994 to 31 October 1995'. 2. The Annex is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1994. For the Commission Rene STEICHEN Member of the Commission o OJ No L 173, 27. 6 . 1992, p. 1 . (2) OJ No L 180, 23 . 7 . 1993, p. 26. (3) OJ No L 207, 23 . 7 . 1992, p. 18 . (4) OJ No L 296, 1 . 12. 1993, p. 39 . No L 284/32 Official Journal of the European Communities 1 . 11 . 94 ANNEX Forecast supply balance for olive oil for Madeira for the period 1 November 1994 to 31 October 1995 (in tonnes) Code Description Quantity 1509 10 90 100 Virgin olive oil in immediate containers holding no more than 5 100 litres 1509 10 90 900 Virgin olive oil in immediate containers holding more than 5  litres 1509 90 00 100 Olive oil ('Riviera') in immediate containers holding no more 650 than 5 litres 1 509 90 00 900 Olive oil ('Riviera') in immediate containers holding more than 5  litres 1510 00 90 100 Olive-residue oil in immediate containers holding no more than  5 litres 1510 00 90 900 Olive-residue oil in immediate containers holding more than 5  litres Total 750